Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because only a singular raised portion was set forth in claim 1 yet claim 5 recites “the plural raised portions” so the antecedent basis of such is not clear. 
Claim 6 is indefinite because it is not clear which of the previously set forth “raised portions” is the antecedent basis for “the raised portion.”
Claim 7 is indefinite because “the recessed portions” lacks antecedent basis in the claims. Claim 7 nor claim 1 from which claim 7 depends, introduces “recessed portions” so it is not clear what the antecedent basis is for such. 
Claim 8 is indefinite because the claim implies a plurality of raised portions, yet claim 1 merely sets forth a singular raised portion. Thus, the antecedent basis for “each of the raised portions” is not clear. 
Claim 10 is indefinite because “the recessed portions” lacks antecedent basis in the claims. Claim 10 nor claim 1 from which claim 10 depends, introduces “recessed portions” so it is not clear what the antecedent basis is for such. Further, it is not clear whether the “raised portions” are the same raised portions set forth in claim 1 or separate and apart therefrom. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4398770 to Smith.

Regarding claim 1, Smith discloses a spoke wheel comprising: a rim 16; a hub (i.e. radially aligned with ledge 40); and a plurality of spokes (e.g. 76a) connecting the rim with the hub (as evident from Fig. 1, 2), the spokes each having an end portion connected with a connection portion 36 disposed at a lateral surface portion on an outside in a width direction of the rim (as evident from Fig. 1, 2), wherein the rim includes a raised portion that is raised from the connection portion to the outside in the width direction (as evident from Fig. 1, 2).

Regarding claim 2, Smith discloses the spoke wheel according to claim 1, wherein the raised portion is disposed radially about the hub (as evident from Fig. 1, 2).

Regarding claim 3, Smith discloses the spoke wheel according to claim 2, wherein the raised portion is a quadrilateral in a side view (as evident from Fig. 1).

Regarding claim 5, Smith discloses the spoke wheel according to claim 1, wherein the rim includes a circular ring-shaped connection wall portion connecting together the plural raised portions in a circumferential direction of the rim (as formed as part of 30), and the connection wall portion extends along recessed portions each being formed between a corresponding pair of adjacent raised portions (as evident from Fig. 1, 2). Examiner notes that there is no structure provided for the connection wall portion that prevents such from being interpreted as merely a portion of 30.

Regarding claim 6, Smith discloses the spoke wheel according to claim 5, wherein the connection wall portion is flush with the raised portion in a height (i.e. radial) direction of the raised portion (as evident from Fig. 1, 2). Examiner notes that there is no structure provided for the connection wall portion that prevents such from being interpreted as merely a portion of 30.

Regarding claim 7, Smith discloses the spoke wheel according to claim 1, but these limitations are directed to the method of manufacturing the raised portions and the recessed portions. See MPEP 2113; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 

Regarding claim 8, Smith discloses the spoke wheel according to claim 1, wherein an end face in a height direction of each of the raised portions (i.e. the portions that receive the spoke) is subjected to surface treatment resulting in an appearance different from an appearance resulting from surface treatment applied to each of the recessed portions formed between a corresponding pair of adjacent raised portions (as evident from Fig. 1, 2).

Regarding claim 10, as best understood, Smith discloses the spoke wheel according to claim 1, wherein the spokes each have the end portion fitting in a support hole extending in the radial direction of the rim at the connection portion (as evident from Fig. 2), and the recessed portions (recessed relative to 32) each formed between a corresponding pair of adjacent raised portions 32 overlaps at least partly the support hole in a depth direction (i.e. radially so depth with respect to the radial direction) of the recessed portions (as evident from Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.

Regarding claim 4, Smith discloses the spoke wheel according to claim 3 but it is not clear whether the radially outer leg of the quadrilateral is longer than the radially inner leg as claimed. However, boss 32 discloses such as evident from Fig. 1 (also see col. 2, ln 19-21). As such, it would have been obvious to one of ordinary skill in the art to incorporate such shaping for 36 with the motivation of achieving similar symmetry of shape therein enhancing design aspects of the wheel. Moreover, examiner notes that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious (with the same motivation set forth above) (see In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04 IV). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 20100090520 to Kamiyama et al. (“Kamiyama”).
Regarding claim 9, Smith discloses the spoke wheel according to claim 1, wherein the spoke wheel is a tubeless wheel configured to receive an air valve (as evident from the hole bisected by the Fig. 2 marking on Fig. 1), the rim is metal extruded stock (see col. 1, ln 63-65) formed into a circular ring shape (as evident from Fig. 1), the rim has a valve hole in which is configured to receive an air valve (as evident from Fig. 1 and Fig. 2 which shows the hole penetrating through the rim), and the valve hole is disposed in a shouldered portion formed by pressing in a part of the rim in the circumferential direction of the rim (as evident from Fig. 2). Examiner notes that the “formed by pressing in a part of the rim” is a product by method limitation and patentability is based on the product itself, not the method of making the product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Additionally, Smith does not expressly disclose the valve per se. Kamiyama discloses a valve 30 in a tire installed on the shoulder of a rim (see Fig. 2). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining a sealed and adequately pressurized chamber surrounding the rim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617